Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 10 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 23, 2021.
Applicant's election with traverse of claims 2, 9 and 16 in the reply filed on September 23, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant alleges that the Examiner has not provided any rationale as to why the inventions require a different field of search and therefore there is no evidence of record that supports the Examiner's assertion which means that there is no search burden.  This is not found persuasive because at the start of paragraph 2 the Examiner clearly states that there would be a burden since the functionality of both species are distinct and are not obvious variants. One species is directed to a pressure sensor which detects the amount of pressure applied while the second species is a gap sensor that measures a distance between a forming member and a mandrel.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline et al (US 2015/0004347).
With regards to claim 1, Kline teaches a forming machine (Abstract) comprising:
A positioning system configured to move a forming member and a mandrel relative to one another for forming a shaped part (Figure 1 item 186, paragraphs 75 and 76)
A sensor disposed between the forming member and the mandrel (Figure 12 item 182, Figure 21 item 297)
A forming controller configured to obtain a first coordinate position of the forming member and the mandrel in position to produce a target baseline parameter at the sensor prior to placement of a part over the mandrel, to calculate a second coordinate position and a thickness of the part, and , after placement of the part over the mandrel, to direct the positioning system to move the forming member and the mandrel to the second coordinate position to shape the part (paragraph 74)
With regards to claim 2, the teachings of Kline are presented above. Additionally Kline teaches that the sensor includes a pressure sensor (Figure 21 item 297) and the forming controller is configured to obtain the first coordinate position of the forming member and the 
With regards to claim 4, the teachings of Kline are presented above. Additionally Kline teaches that the forming controller is configured to direct the positioning system to move the forming member and the mandrel to the first coordinate position to monitor an output parameter of the sensor at a defect location, and, in response to determining that the output parameter of the sensor matches the target baseline parameter, to modify the target baseline parameter based on an update to the thickness of the part (paragraph 74).
With regards to claim 5, the teachings of Kline are presented above. Additionally Kline teaches that the forming controller is configured to direct the positioning system to move the forming member and the mandrel to the first coordinate position to perform machine health validation (paragraph 74).

Allowable Subject Matter
Claims 8, 9, 11 - 16 and 18 - 20 are allowed.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746